DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 16/778,464 filed on October 27, 2022. Claims 4, 5, 11, 12 and 21 are cancelled. Claims 1, 2, 6, 7, 9, 10, 13, 15, 16, 18 and 19 are currently amended. Claims 1-3, 6-10, 13-20 and 22-24 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
The arguments with respect to the objection to the claims for minor informalities have been fully considered by the Examiner and are persuasive. The objection to the claims for minor informalities is hereby withdrawn.

The amendment to Claims 1, 15 and 18 has overcome the rejection of Claims 1-3, 6-10, 13-20 and 22-24 under 35 U.S.C. 103 set forth in the Final Office Action mailed June 27, 2022. New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 10, 15-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rosania et al., Pub. No. US 2019/0058680 A1, hereby “Rosania”, in view of Mulukuri et al., Pub. No. US 2015/0026604 A1, hereby “Mulukuri”, and in further view of Wilson et al., Pub. No. US 2019/0104168 A1, hereby “Wilson”.

Regarding Claim 1, Rosania discloses “An apparatus configured to generate an electronic group-based announcement in a group-based communication system, the apparatus comprising at least one processor and at least one memory including a computer program code (Rosania figs. 1-3 and paragraphs 9, 76 and 99-100: server 140 configured to implement a group-based communication system 100), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
receive an electronic group-based announcement request associated with a user identifier and the electronic group-based announcement (Rosania figs. 1 and 4 and paragraphs 76, 78, 83 and 121: server 140 receives a group-based message from a client device, e.g., client device 110A, wherein the message is associated with a sending user identifier and may be an announcement);
transmit, for rendering at a client device corresponding to the user identifier, a channel list pane and a channel messaging pane, the channel list pane comprising an announcement thread indication and a plurality of group-based communication channel indications associated with the user identifier... (Rosania figs. 1 and 4 and paragraphs 76, 79 and 119-121: server 140 transmits commands to client device 110A for rendering a group-based communication interface comprising channel list pane 400 and channel messaging pane 410, the channel list pane comprising indications 403 of group-based communication channels associated with the user and an announcements channel);”
and “transmit the electronic group-based announcement for rendering within the channel messaging pane, wherein the group-based communication system... is configured to transmit the electronic group-based announcement for rendering in response to a second user selection, via the channel list pane, of the announcement thread indication, wherein the electronic group-based announcement is rendered based at least in part on publish control parameters (Rosania figs. 1 and 4 and paragraphs 78, 83 and 119-121: the group-based message is included in channel messaging pane 410 corresponding to the announcements channel that is provided for rendering on client device 110A in response to selection by the user of the announcements channel from channel list pane 400)”.
However, while Rosania discloses that the channel messaging pane rendered by the client device includes interface elements for creating and posting a message to a group-based communication channel (Rosania fig. 4 and paragraph 121: input register 413 and messaging actuator 415), Rosania does not explicitly disclose “transmit, for rendering at a client device corresponding to the user identifier, a channel list pane and a channel messaging pane, the channel list pane comprising an announcement thread indication and a plurality of group-based communication channel indications associated with the user identifier, and the channel messaging pane comprising a candidate list indicating a plurality of group-based communication channels associated with the user identifier, a type of announcement input field, and an access interval time input field (emphasis added);
receive one or more user inputs selecting one or more group-based communication channels of the plurality of group-based communication channels for the electronic group-based announcement request, selecting an electronic group-based announcement type, and indicating an access interval time;
transmit the electronic group-based announcement for rendering within the channel messaging pane, wherein the group-based communication system is configured to transmit the electronic group-based announcement for rendering in response to a first user selection, via the channel list pane, of a group-based communication channel indication indicating a channel of the selected one or more group-based communication channels and is configured to transmit the electronic group-based announcement for rendering in response to a second user selection, via the channel list pane, of the announcement thread indication, wherein the electronic group-based announcement is rendered based at least in part on publish control parameters (emphasis added)”.
In the same field of endeavor, Mulukuri discloses “transmit, for rendering at a client device corresponding to the user identifier... a channel messaging pane... the channel messaging pane comprising a candidate list indicating a plurality of group-based communication channels associated with the user identifier (Mulukuri figs. 1, 7 and 15 and paragraphs 68, 148-149, 322 and 326-328: database system 16 provides a group page, shown in Figure 7, for interacting with a communication group to user system 12 for rendering, the group page comprising a group feed that includes feed items 710 and 720 and interface elements for posting a new message, e.g., an announcement, wherein the interactive interface may present a menu element including selectable entries for each of a plurality of different groups associated with the user in response to the user creating a new message or post);
receive one or more user inputs selecting one or more group-based communication channels of the plurality of group-based communication channels for the electronic group-based announcement request... (Mulukuri fig. 15 and paragraphs 329-330: "This example assumes that the user selects multiple groups as 'recipients' of common information or content, e.g., a post or a message. Accordingly, the process 1500 receives the information to be posted, shared, distributed, or sent (task 1508). The process 1500 also obtains a group selection request that identifies the groups selected at task 1506.");
transmit the electronic group-based announcement for rendering within the channel messaging pane, wherein the group-based communication system is configured to transmit the electronic group-based announcement for rendering in response to a first user selection, via the channel list pane, of a group-based communication channel indication indicating a channel of the selected one or more group-based communication channels and is configured to transmit the electronic group-based announcement for rendering in response to a second user selection, via the channel list pane..., wherein the electronic group-based announcement is rendered based at least in part on publish control parameters (Mulukuri figs. 7 and 15 and paragraphs 148-149, 322 and 330-331: the newly created message, e.g., the announcement, is rendered within the group page corresponding to each of the selected communication groups in the format required by each of the respective groups, i.e., based at least in part on publish control parameters)”.”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Rosania to post the newly created announcement to the announcement channel and another group-based communication channel in response to selection of those channels by the user from a menu provided during creation of the announcement as taught by Mulukuri. One of ordinary skill in the art would have been motivated to combine posting the newly created announcement to the announcement channel and another group-based communication channel in response to selection of those channels by the user from a menu provided during creation of the announcement to enable the user to share the announcement with multiple channels without needing to repeat the process of creating and posting the announcement each channel (Mulukuri paragraphs 324, 327 and 330).
However, while Rosania, as modified by Mulukuri discloses that the channel messaging pane rendered by the client device includes interface elements for creating and posting a message to one or more group-based communication channels selected by the user (Rosania fig. 4 and paragraph 121: input register 413 and messaging actuator 415), the combination of Rosania and Mulukuri does not explicitly disclose “transmit, for rendering at a client device corresponding to the user identifier, a channel list pane and a channel messaging pane, the channel list pane comprising an announcement thread indication and a plurality of group-based communication channel indications associated with the user identifier, and the channel messaging pane comprising a candidate list indicating a plurality of group-based communication channels associated with the user identifier, a type of announcement input field, and an access interval time input field (emphasis added);
receive one or more user inputs selecting one or more group-based communication channels of the plurality of group-based communication channels for the electronic group-based announcement request, selecting an electronic group-based announcement type, and indicating an access interval time (emphasis added);” and
“receive a hide request for the electronic group-based announcement based at least in part on the electronic group-based announcement type; and
in response to the hide request, remove the electronic group-based announcement from the rendering, wherein the electronic group-based announcement remains accessible after receiving the hide request based at least in part on the access interval time.”
In the same field of endeavor, Wilson discloses “transmit, for rendering at a client device... , a type of announcement input field, and an access interval time input field (Wilson figs. 1 and 11 and paragraphs 45, 84, 88 and 99-101: GUI 1100 for creating an announcement comprises GUI elements 1108 and 1110 that defines a time range during which the announcement is to be active, i.e., an access interval time, and GUI element 1136 that defines dismiss options associated with the announcement such as dismissible and not dismissible , i.e., an announcement type);
receive one or more user inputs..., selecting an electronic group-based announcement type, and indicating an access interval time (Wilson fig. 11 and paragraphs 84, 88, 99 and 103: “The ninth screen 1100 is usable to create or delete an announcement to be displayed at one or more devices that access the portal. As explained above, the GUI may generate portal configuration data ( e.g., the portal configuration data 182) based on values entered into the ninth screen 1100.”); and
“receive a hide request for the electronic group-based announcement based at least in part on the electronic group-based announcement type (Wilson figs. 1 and 11 and paragraphs 45 and 99-102: “In response to selection of the ‘user can dismiss for current session only’ option or the ‘user can dismiss-no redisplay’ option, the service platform customer instance is configured to include a dismissal option to be rendered by the client device displaying the announcement. In response to receiving a selection of the dismissal option, the client device ceases to display the announcement.”); and
in response to the hide request, remove the electronic group-based announcement from the rendering, wherein the electronic group-based announcement remains accessible after receiving the hide request based at least in part on the access interval time (Wilson figs. 1 and 11 and paragraphs 45 and 99-102: “In response to the dismissal notice, the service platform customer instance adds the announcement to marks the announcement as dismissed and adds the announcement to a dismissal table associated with the user. The next time the user accesses a portal associated with the announcement, the service platform customer instance will not include the announcement with page data because the announcement is marked as dismissed for the user. A page of the portal may include a widget configured to receive or request the announcements stored in the dismissal table from the service platform customer instance. Accordingly, a user may access an announcement after dismissing the announcement. In some examples, the service platform customer instance purges announcements stored in the dismissal table from the dismissal table upon occurrence of the end time of the announcement or a set time after the end time.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Rosania, as modified by Mulukuri to include GUI elements enabling selection of a time range and a dismiss option for the announcement as taught by Wilson because doing so constitutes applying a known technique (selection of a time range and dismiss option for an announcement) to known devices and/or methods (a multi-tenant database system configured to facilitate group-based communications) ready for improvement to yield predictable and desirable results (additional user control over the displaying of the announcement). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 2, the combination of Rosania, Mulukuri and Wilson discloses all of the limitations of Claim 1.
Additionally, Mulukuri discloses “identify one or more selected group-based communication groups associated with the user identifier to facilitate access control for the electronic group-based announcement (Mulukuri fig. 15 and paragraphs 322 and 327-328: “If the database system has already been configured with the user's credentials for both organizations, then the user only needs to log into one of the two organizations. If the user creates a post, he will be presented with a menu element that includes selectable entries for Group 1, Group 2, and Group 3 (listed in association with Organization 1 ), and selectable entries for Group 4 and Group 5 (listed in association with Organization 2).”); and
transmit the electronic group-based announcement for rendering within group-based communication channel interfaces associated with the identified one or more selected group-based communication groups or an announcement thread of the group-based communication system, wherein the electronic group-based announcement is rendered based at least in part on group publish control parameters (Mulukuri fig. 15 and paragraphs 322 and 330-331: database system 16 is updated and the announcement is distributed to the selected groups, wherein the announcement is presented in the format required by each of the selected groups, i.e., the announcement is rendered based on group publish control parameters).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Rosania to post the newly created announcement to the announcement channel and another group-based communication channel in response to selection of those channels by the user from a menu provided during creation of the announcement as taught by Mulukuri for the reasons set forth in the rejection of Claim 1.

Regarding Claim 3, the combination of Rosania, Mulukuri and Wilson discloses all of the limitations of Claim 1.
Additionally, Rosania discloses “wherein the user identifier is associated with group-based messaging communications transmitted to one or more of the plurality of group-based communication channels (Rosania paragraphs 46, 53, 61, 83-84 and 87: the sending user identifier is associated with a collection of messages sent by the corresponding user, wherein the messages associated with the sending user identifier may be associated with one or more group-based communication channels that the corresponding user is a member of).”

Regarding Claim 10, the combination of Rosania, Mulukuri and Wilson discloses all of the limitations of Claim 2.
Additionally, Mulukuri discloses “wherein the electronic group-based announcement request further comprises at least one group-based messaging communication data element (Mulukuri paragraphs 199 and 322: the announcement comprises post text 952) and the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus to:
determine, from the at least one group-based messaging communication data element, a target criteria that defines whether the electronic group-based announcement is transmitted for rendering within the group-based communication channel interfaces associated with the selected one or more group-based communication channels, the identified one or more selected group-based communication groups, or the announcement thread of the group-based communication system, wherein to transmit the electronic group-based announcement for rendering within the group-based communication channel interfaces associated with the selected one or more group-based communication channels, the selected one or more group-based communication groups, or the announcement thread of the group-based communication system is further based, at least in part, on the target criteria being satisfied by the at least one group-based messaging communication data element (Mulukuri paragraph 199: “In another implementation, an additional security check could be done, e.g., by checking on whether certain keywords (or phrases) exist in the post. For instance, a post may not be not provided to specified users if a certain keyword exists, or only provided to specified users if a key word exists.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Rosania to post the newly created announcement to the announcement channel and another group-based communication channel in response to selection of those channels by the user from a menu provided during creation of the announcement as taught by Mulukuri for the reasons set forth in the rejection of Claim 1.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Rosania discloses “A method for generating an electronic group-based announcement in a group-based communication system... (Rosania fig. 4 and paragraphs 4, 65-66 and 129-121: a method for generating a group-based communication interface configured to efficient arrange an array of messaging communications within a defined display window)”.

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Rosania discloses “A computer program product comprising a non-transitory computer-readable medium having computer program instructions stored therein... (Rosania fig. 4 and paragraphs 17, 65-66, 117 and 129-121: a computer program product comprising a computer readable medium having instructions implementing a method for generating a group-based communication interface configured to efficient arrange an array of messaging communications within a defined display window)”.

Insofar as it recites similar claim elements, Claim 19 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 20 is rejected for substantially the same reasons presented above with respect to Claim 3.

Regarding Claim 22, the combination of Rosania, Mulukuri and Wilson discloses all of the limitations of Claim 1.
Additionally, Wilson discloses “terminate access to the electronic group-based announcement based at least in part on the access interval time for the electronic group-based announcement (Wilson figs. 1 and 11 and paragraphs 84, 88 and 102: “A page of the portal may include a widget configured to receive or request the announcements stored in the dismissal table from the service platform customer instance. Accordingly, a user may access an announcement after dismissing the announcement. In some examples, the service platform customer instance purges announcements stored in the dismissal table from the dismissal table upon occurrence of the end time of the announcement or a set time after the end time.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Rosania, as modified by Mulukuri, to include GUI elements enabling selection of a time range and a dismiss option for the announcement as taught by Wilson to include GUI elements enabling selection of a time range and a dismiss option for the announcement as taught by Wilson for the reasons set forth in the rejection of Claim 1.

Regarding Claim 23, the combination of Rosania, Mulukuri and Wilson discloses all of the limitations of Claim 1.
Additionally, Wilson discloses “receive a search request; and in response to the search request, transmit for display one or more electronic group-based announcements applicable to the search request, wherein the one or more electronic group-based announcements comprises the electronic group-based announcement removed from the rendering in response to the hide request based at least in part on the electronic group-based announcement remaining accessible after receiving the hide request (Wilson figs. 1 and 11 and paragraphs 84, 88 and 102: “A page of the portal may include a widget configured to receive or request the announcements stored in the dismissal table from the service platform customer instance. Accordingly, a user may access an announcement after dismissing the announcement.” – the widget receives a request to retrieve the dismissed announcements, i.e., a search request; while not explicitly stated, it is understood that the dismissed announcements are displayed in response to the request).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Rosania, as modified by Mulukuri, to include GUI elements enabling selection of a time range and a dismiss option for the announcement as taught by Wilson to include GUI elements enabling selection of a time range and a dismiss option for the announcement as taught by Wilson for the reasons set forth in the rejection of Claim 1.

Regarding Claim 24, the combination of Rosania, Mulukuri and Wilson discloses all of the limitations of Claim 1.
Additionally, Wilson discloses “wherein the electronic group-based announcement type is dismissible or passive and the hide request is received based at least in part on the electronic group-based announcement type being dismissible or passive (Wilson figs. 1 and 11 and paragraphs 45, 84 and 99-102: “In response to selection of the ‘user can dismiss for current session only’ option or the ‘user can dismiss-no redisplay’ option, the service platform customer instance is configured to include a dismissal option to be rendered by the client device displaying the announcement. In response to receiving a selection of the dismissal option, the client device ceases to display the announcement.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Rosania, as modified by Mulukuri, to include GUI elements enabling selection of a time range and a dismiss option for the announcement as taught by Wilson to include GUI elements enabling selection of a time range and a dismiss option for the announcement as taught by Wilson for the reasons set forth in the rejection of Claim 1.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rosania, Mulukuri and Wilson in view of Kim et al., Pub. No. US 2018/0367495 A1, hereby “Kim”.

Regarding Claim 6, the combination of Rosania, Mulukuri and Wilson discloses all of the limitations of Claim 1.
However, while Mulukuri discloses that the announcement is presented in the format required by each of the selected groups, i.e., the announcement is rendered based on publish control parameters (Mulukuri paragraph 331), the combination of Rosania, Mulukuri and Wilson does not explicitly disclose “wherein the publish control parameters comprises approval information representing one or more entities whose approval is needed prior to transmitting the electronic group-based announcement for rendering within the channel messaging pane.”
In the same field of endeavor, Kim discloses a system and method for conversing across fragmented messaging services wherein messages directed to a communication group require approval from a moderator before being posted when a moderator setting for the communication group is enabled, i.e., i.e., the message is rendered based at least in part on a publish control parameter (Kim figs. 1 and 7 and paragraphs 42-45 and 116-120: messages directed to a communication group received by aggregator 150 are sent to a moderator for approval before posting to the communication group when a moderator setting is enabled).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Rosania, as modified by Mulukuri and Wilson, to require approval from a moderator before posting the announcement to a selected group as taught by Kim because doing so constitutes applying a known technique (requiring moderator approval before posting a message to a communication group) to known devices and/or methods (a multi-tenant database system configured to facilitate group-based communications) ready for improvement to yield predictable and desirable results (screening of announcements posted to the group). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 13, the combination of Rosania, Mulukuri and Wilson discloses all of the limitations of Claim 2.
However, while Mulukuri discloses that the announcement is presented in the format required by each of the selected groups, i.e., the announcement is rendered based on publish control parameters (Mulukuri paragraph 331), the combination of Rosania, Mulukuri and Wilson does not explicitly disclose “wherein the group publish control parameters comprises approval information representing one or more entities whose approval is needed prior to transmitting the electronic group-based announcement for rendering within the group-based communication channel interfaces associated with the identified one or more selected group-based communication groups or the announcement thread of the group-based communication system.”
In the same field of endeavor, Kim discloses a system and method for conversing across fragmented messaging services wherein messages directed to a communication group require approval from a moderator before being posted when a moderator setting for the communication group is enabled, i.e., i.e., the message is rendered based at least in part on a publish control parameter (Kim figs. 1 and 7 and paragraphs 42-45 and 116-120: messages directed to a communication group received by aggregator 150 are sent to a moderator for approval before posting to the communication group when a moderator setting is enabled).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Rosania, as modified by Mulukuri and Wilson, to require approval from a moderator before posting the announcement to a selected group as taught by Kim because doing so constitutes applying a known technique (requiring moderator approval before posting a message to a communication group) to known devices and/or methods (a multi-tenant database system configured to facilitate group-based communications) ready for improvement to yield predictable and desirable results (screening of announcements posted to the group). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rosania, Mulukuri and Wilson in view of Jeong et al., Pub. No. US 2016/0149838 A1, hereby “Jeong”.

Regarding Claim 7, the combination of Rosania, Mulukuri and Wilson discloses all of the limitations of Claim 1.
Additionally, Rosania discloses “wherein an announcement thread comprises one or more electronic group-based announcements that are engageable by a user (Rosania fig. 4 and paragraphs 120-122: channel messaging pane 410 corresponding to the announcements channel comprises a plurality of announcements 412A-412C that are engageable by the user)”.
However, while Rosania discloses rendering the channel messaging pane including the plurality of announcements that are engageable by the user (Rosania paragraphs 120-122), the combination of Rosania, Mulukuri and Wilson does not explicitly disclose “ wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus to:
receive an input selection in response to user engagement of one of the one or more electronic group-based announcements; and
organize the one or more electronic group-based announcements in response to the input selection.”
In the same field of endeavor, Jeong discloses “receive an input selection in response to user engagement of one of the one or more electronic group-based announcements (Jeong figs. 23A-23B and paragraphs 157-159: a user changes the importance value of message group 2310 presented in a user interface by touching an importance icon associated with the message group); and
organize the one or more electronic group-based announcements in response to the input selection (Jeong figs. 23A-23B and paragraphs 157-159: message groups including message group 2310 are repositioned within the user interface based on the importance values associated with the message groups).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Rosania, as modified by Mulukuri and Wilson, to reposition announcements presented within the page based on importance values input by a user as taught by Jeong because doing so constitutes applying a known technique (arranging announcements in a display based on importance input by the user) to known devices and/or methods (a multi-tenant database system configured to facilitate group-based communications) ready for improvement to yield predictable and desirable results (arrangement of the announcements within the page based on importance to the user). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

 Regarding Claim 8, the combination of Rosania, Mulukuri, Wilson and Jeong discloses all of the limitations of Claim 7.
Additionally, Jeong discloses “wherein organizing the one or more electronic group-based announcements comprises filtering the one or more electronic group-based announcements based on an importance level associated with the selected one or more group-based communication channels (Jeong figs. 23A-23B and paragraphs 157-159: message groups including message group 2310 are repositioned within the user interface based on the importance values associated with the message groups).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Rosania, as modified by Mulukuri and Wilson, to reposition announcements presented within the page based on importance values input by a user as taught by Jeong for the reasons set forth in the rejection of Claim 7.

Regarding Claim 9, the combination of Rosania, Mulukuri, Wilson and Jeong discloses all of the limitations of Claim 7.
Additionally, Rosania, as modified by Jeong, discloses “wherein organizing the one or more electronic group-based announcements comprises determining that content or metadata of a set of the one or more electronic group-based announcements does not include content or metadata that matches at least one query term from a search query and forgoing rendering the set of the one or more electronic group-based announcements in the announcement thread (Rosania paragraphs 62, 97-98 and 132: messages in the group-based communication system are indexed based on various metadata to facilitate searching - while not explicitly stated, it is understood that the result set provided would not include messages that do not match the search terms).”

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rosania, Mulukuri and Wilson in view of DeLuca et al., Pub. No. US 2017/0366941 A1, hereby “DeLuca”.

Regarding Claim 14, the combination of Rosania, Mulukuri and Wilson discloses all of the limitations of Claim 10.
However, while Mulukuri discloses de-duplication of stories published to multiple feeds before displaying to a user subscribed to both feeds (Mulukuri paragraph 229), the combination of Rosania, Mulukuri and Wilson does not explicitly disclose “wherein prior to transmitting the electronic group-based announcement for rendering, the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus to:
compare the group-based messaging communication data element against data elements associated with rendered electronic group-based announcements; and
in response to a determination that the electronic group-based announcement comprises potentially duplicate content based on the comparison, transmit information identifying that the electronic group-based announcement and the rendered electronic group-based announcements comprise potentially duplicate content.”
In the same field of endeavor, DeLuca discloses a system and method for screening messages to be sent to or shared with one or more recipients, such as members of a social media group or a newsfeed having a plurality of subscribers, wherein the server notifies the sending user of a message that the message is a likely a duplicate based on a comparison between information or content of the message with content of messages previously seen by the one or more recipients (DeLuca figs. 1-2 and paragraphs 29-34 and 38-39: “In the case that the recipient has previously been exposed to the information in the message, shown as option 'YES' for the decision diamond 206 in FIG. 2, the program 200 continues to notify the sender that the recipient has previously had the message sent to them, or been exposed to the message, at step 210.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Rosania, as modified by Mulukuri and Wilson, to screen messages for duplicate content before transmitting the message for posting in the identified group-based communication channel as taught by DeLuca. One of ordinary skill in the art would have been motivated to combine screening messages for duplicate content before transmitting the message for posting in the identified group-based communication channel to avoid the creation of duplicate postings in the communication channel (DeLuca paragraph 42).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449